‘I
‘i             OFFICE     OF    THE   ATTORNEY     GENERAL    OF     TEXAS
                                          AUSTIN




          Honorable 6. P. Rorma, Jr.
          county Auditor
          wnllnrr County
          H~patud,       Tom8

          IMar Slrr




                        Ioor letter OS                        roquutln~ thr oplnlnn
          of thll, departmint on the                         tad thrreln, lm in part,
          aa followm~
                                                             medim           ragsrd-
                                                             nlstratll~ offleer




                         au the mherlff 18 ourtodian of thr Court
               Houao  than @oars rou&ly outllna tha r~*anlu of the
               wma ICurtodian*  aa u8ed in th8 8tatuta8 ooreclry
               partloalurly the followlag polntw

                           1. Ths sppointmuk, and general auportlalon
                              of the work, of the jmltor.
                           2. T h e
                                  la sl~nt of of?ios spnoe to the
                                  w4rloua aounty orrices.
                            1.    Th8 allooatlon of offioa equipment to
                                  the rarlour 0rri0eh
                            4.    The responrlbllity for minor rspairr
                                  to be mada to bulldings.
            “If the above numbered Item are tho Sheriff’s
       rosponalbillty wlthln ths~llrPlts of his dutlea .,
       OUStOdiM      Of    tb6   COllI’t   xOU86,   than   in   item8   Number
       1 and 4 where an rxpandltura is nros66.ary to full-
       fill suoh 8ervloe--end   slnoa the Co.mlseionsr*s
       Court bar crole authority to make suoh expondlturas--
       thsn in effeot, doaa thin not preoluds snj admlnls-
       tratlvs  rasponslblllty of the sherlrf ror whlah ax-
       psndltura of funds 18 n606saery.-


              Art.    5,    S60.    18, of the State Conntltution,               provld68,
  in part, as r0iior8:

             “The county oosmlseloners 80 choam, with the
       oounty judpe a8 pre8ld    OrriO6r, ahall OOUipOS6
                              9
       the Oounty Coamlssloner~  Court, whloh ahall axarolss
       suoh powara and jurIsdlotlon ov6r all oounty bualnees,
       as 1s oonfarred by thl8 Constitution 8nd the 18~8 of
       this State, or aa may be hareaftar prsaorlbsd."

             In the oan6 of Anderson, 6t al, vs. Wood, 152 S.                          .
: 26 1081, the 8uprama Court, rrlth rsrsrrnoe to the foregoing
  provision of the Conatltution, a~ldr

               While under the above oonatltutlonal provlalon,
        the jurisdiction 0r the Coamlsslon6r8~ Court ovsr
        oounty buoln688, 10 not general and all-lnolurlr6,but
        18 ll!nltad to such as i8 8p6olfloally conrsrrad.by
        th6 Constitution and 8tatute8. (Ml118 Oount V8.
        L6mp.6888 County,   90 TaSa8, 603, 40 9. :f. 403 T , yet
        tha Coamlesloner8* ,Court is the aotlng governing body
        0r thf   00unv.   . . .It is the grn6ral bu8Insas and
        oontraoting agnoy     of the oounty, and it alon ha8
        authority to omka oontraota    blndlng on tha oounty,
        unlaoa oth6rwlae 8p6olfloally provided by statute....
        iYh6rQ a right 18 oonierred, or obllgatlon ImpO88d On
        said   Couft, it ha8 ImplIed authority to 6X6rOl60 a
        broad diaerstlon to aooompllah tha p~~po66s Int6ti6d..
        . .. On the other hand, a rharlff ham no authority to
        make oontraots that are binding on the OounW,        6IOept
        where ha is spaoifloally 80 authorized to do by
        etatuts....-
                    0-7
               ‘irt..          ‘,    V.A.C.S.. providea:

             *Sherlffe cli?ll have o!inrco qnd control of
        the wurthouac  of their rcrpcotlvc countlsa,oubjcot
        to rh regulations ae ths Commlscloncral Court may
        praulbe;   and ths official bmd ah*11 axtcnd to
        qod k~oludo the fs1ltfifulpsrformcnoa of their  dutlcc
        unaa this artlole."

         Art. 2352, V. ..C.S., imposes on the CommlsslGn6rc*
Court thcduty to "provide and keep in rcpcir oourth0u848, jclla
and all rcsccary pub110 buildtigs.'

              Referring             to Art.    2351,   in the   oCc6   of   kndcrsa,ct   al,
vs.    :io9d,supra,       lt        la st.atd;

             “The dutlcs thus imposed arc not limitsd to
        thctirnlchln~ of a bare bulldlag and kecpIng it in
        rep&r. It oontcmplatsa an inhabitable OOurthOUSe;
        onsthat 18 USCfUi hr      the pUrpO86s     intend66. ai8
        wOd# iDClUd6 the furnishlog Of heat, SlcVctOr scr-
        Tiffnhcrc OCedSd, as rsll aa jsnitor ssrrioc          to
        kaglt    clean and USCf&        Since   it 1s under the
        dug 0r providing there oonr6nl6no88,         the COdSSlOa-
        erg  Court  has at lcaet   the implied power 8nd author-
        ityt0 COotraOt th6rSiOrr~        Godson   ~8. Marshall,
        Tea Civil hppsals      118 S. a. 2d 621.       ijc think,
        thacforc, the Co. ml.iCSiOR6iS’     COUrt  he* th6 authority
        to aleot ( oontrnot with, and dicohsrgc the abolr
        me&oncd    courthouse 4ap10yc48.a

              Coastruing Art. 6672, V.i.C.S., it 1s at&ted in the
oase    0r   bdcr8on, et al, vm. Wood, aupra,:

              -The abovs statute   placoc the sheriff in ohargs
        mdoontrol    or the courthouse neucly for the purpose
        of$cepinr. order snd prssarrine the property. Thscs
        sr~mInlsterla1 dutlas that are ln kecplne with the
        dUacs   of a psaos offlocr.    It lc not intended to
        r& the sheriff with dlcarctlonary power to oontraot
        forc3n hehalr of th6 county with Smp1OyS.S t0 k66p
        tbr~bulldlng in a useful aondltlon. Thcac arc duties
        tM aall for the es6rolcc Of dlsarstlon in the uce or
        th&oontraoting power of the ooUnty, auob nn 1s rested
        tithe Co~celonsrc~       Court."
           In view of the forq-olnc  authorltlea,    Y’JU are
respeotfully advised that it Is the opinion of this da-
partmant thnt It 1s thr duty of the Commlasloners' Court
to appoint a janitor qnd supsrv'lse  his *;ork.    It is our
further orlnion that ths amalgnment of office spaca to
various oounty offloars, the allooatlon of orfioe equip-
ment to rarlous   otflosrs and the renponaiblllty for minor
repairs to bs aads to publio bull@ln@     arc all duties of
the Commlssloncral Court. Tharc 1s no duty or responsi-
bility lmpossd upon ths sharlff Fortslnin&      to the ques-
tlons under con4lQrretlon.

                            Yours   vary   truly

                          ATR,T;'::;Y
                                   G?KFRAL. OF T!:XAS


                          &-@%Wd!
                                     Ardsll allllama
                                          Assistant